Citation Nr: 0203806	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  He served in the Republic of Vietnam from June 1970 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which, in pertinent part, 
denied service connection for PTSD.  In a December 1999 VA 
Form 21-4138, Statement in Support of Claim, the veteran 
requested reconsideration of the November 1999 rating 
decision insofar as it denied service connection for PTSD.  
The Board construes this request as a Notice of Disagreement 
(NOD) with the November 1999 rating decision; however, a 
review of the record shows that the RO treated the request as 
a new claim that was adjudicated in March 2000.  The veteran 
filed a NOD with regard to that decision in April 2000 and 
the RO issued a Statement of the Case (SOC) the same month on 
the issue of service connection for PTSD.  Because the Board 
feels that there was not a final rating action on this issue, 
it has been considered on a de novo basis.  The veteran and 
his wife testified at a July 2000 RO hearing and a September 
2001 Travel Board hearing at the RO before the undersigned 
Board Member.

In a July 2000 VA Form 21-4138, the veteran indicated that he 
also disagreed with the November 1999 RO decision, denying 
service connection for bilateral hearing loss.  This matter 
will be addressed in the Remand portion of this decision.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

The veteran has not been shown to have engaged in combat 
activity with the enemy and does not have a diagnosis of PTSD 
based upon a verified stressor from service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified as amended in pertinent part at 38 
C.F.R. §§ 3.102, 3.159, 3.326). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  This 
liberalizing legislation is applicable to the veteran's 
claims.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

In this case, as explained below, both before and after the 
enactment of the VCAA, the RO took action that was consistent 
with the notification and duty to assist provisions of the 
VCAA. 

First, the RO notified the veteran of the evidence needed to 
substantiate his claim, and applicable law, in the November 
1999 and March 2000 rating decisions, in the April 2000 SOC 
and the January 2001 Supplemental Statement of the Case 
(SSOC).  In particular, the RO notified the veteran of the 
need for credible evidence that the claimed in-service 
stressor(s) occurred and medical evidence linking his 
psychiatric/PTSD symptomatology to the claimed stressor(s).  
The RO provided the veteran several opportunities to present 
argument and additional evidence on this matter.  The veteran 
and his representative took advantage of this opportunity by 
submitting written statements and testifying at a July 2000 
RO hearing and a September 2001 Travel Board hearing. 

Second, the RO secured all evidence identified by the veteran 
as being pertinent to his claim, including VA outpatient 
treatment records dated from December 1998 to March 2001 and 
a referral to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to verify his claimed 
stressors.  The Board is unaware of any other available 
evidence that might substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in the current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifest in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The Board first considers the question of whether the veteran 
has a medical diagnosis of PTSD.  In this case, service 
medical records show no treatment for, diagnosis of, or 
complaints consistent with PTSD or a nervous condition.  Both 
pre-induction and separation physical examinations indicated 
normal psychiatric evaluations.  At a January 2000 VA 
outpatient visit, the VA PTSD staff psychiatrist diagnosed 
the veteran with PTSD, which she confirmed in an April 2000 
statement.  VA outpatient treatment reports also show 
diagnoses and treatment for depression and general anxiety 
disorder.  The veteran has had no psychiatric 
hospitalization.  The Board must assume that any diagnosis of 
PTSD was based on the veteran's history of his tour of duty 
in Vietnam.


In the light of the evidence described above, the Board finds 
that the veteran has submitted evidence of a medical 
diagnosis of PTSD.  Nonetheless, the veteran's diagnosis of 
PTSD must be based upon either participation in combat with 
the enemy or a verified in-service stressor for service 
connection to be warranted, as noted earlier.  Medical nexus 
evidence is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau, at 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verified in-service stressor upon which the 
diagnosis of PTSD is predicated.  

At his RO and Travel Board hearings, the veteran testified 
that he was a payroll clerk in Vietnam from May 1970 to April 
1971.  He reported that he and nine other soldiers were sent 
to a morgue facility on the outskirts of Saigon to burn 
script money and that, while on this detail, they were 
surrounded by armed U.S. troops with machine guns aimed at 
them to keep them from tampering/taking the money and were 
exposed to many corpses being prepared for or caskets 
awaiting shipment back to the United States.  The veteran 
also testified that, when he was treated for an infected 
cyst, he was exposed to injured soldiers from the front line 
and that, when he first flew into Vietnam, they were told to 
run for the buses and had to lie down on the bus floor all 
the way to Cameron Bay.  He also stated that he was exposed 
to mortar fire on a nightly basis while in Vietnam and 
continues to remember these experiences, which causes 
sleeplessness.

In an August 2000 stressor statement, the veteran related the 
money burning incident and referred to another incident in 
September 1970, when he was sent to the base perimeter with a 
weapon but no ammunition, indicating that the sounds of 
flares going off with no way to defend himself scared him to 
death.

The veteran's stressor statement and a copy of the July 2000 
hearing transcript were referred to the USASCRUR to verify 
his stressors.  The USASCRUR's November 2000 report noted 
that anecdotal incidents reported by the veteran, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.  
Stressors, such as going on guard duty without any ammunition 
or seeing bodies in caskets, are seldom found in combat 
records.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
personnel records.  In this regard, the Board observes that 
the veteran's DD Form 214 indicates that he was awarded the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Vietnam Campaign Medal.  The Board also notes that 
the veteran's DD Form 214 reflects that he served in the Army 
and his military occupational specialty was financial 
specialist (payroll clerk).  However, the record does not 
reflect that the veteran received such combat-related 
citations as the Purple Heart or the Combat Infantry Badge, 
nor is there further evidence suggesting participation in 
combat with the enemy, such as treatment for combat-related 
injuries during service.  In short, the veteran's claims file 
includes no evidence, other than his lay assertions, to 
verify his claimed stressor events from service.  

Because there has been no demonstration that the veteran 
engaged in combat activity with the enemy, his lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressors.  Mere allegations are insufficient to 
establish service stressors for PTSD; instead, official 
service records or other credible supporting evidence must 
corroborate stressors.  See Cohen, 10 Vet. App. at 138-50; 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).

There is no evidence to corroborate or verify the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  With regard to the in-service stressors reported 
by the veteran, many are vague as to details and, therefore, 
are unverifiable.  For example, the veteran's reports of 
going on guard duty without any ammunition, or seeing bodies 
in caskets while burning money, did not include specifics as 
to dates, location, or names.  The USASCRUR was unable to 
verify any of the veteran's anecdotal statements.  The 
veteran's official service records give no support for any 
in-service stressor and do not indicate that the veteran was 
engaged in combat with the enemy or that he received any 
combat citations, wounds, injuries, or traumas. 

Specifically, while the record does contain diagnoses of 
PTSD, as evidenced by the 2000 VA outpatient records, that 
diagnosis and others in the claims file while initially 
presumed to include the sufficiency of a claimed in-service 
stressor, has been shown to be merely based upon the 
veteran's alleged, unverified service history of stressors 
while stationed in Vietnam.  The Board is not bound to accept 
diagnoses and opinions by physicians who base a diagnosis of 
PTSD solely on the veteran's unsupported statements.  See 
Black v. Brown, 5 Vet. App. 177 (1993); see also Swann v. 
Brown, 5 Vet. App. 229 (1993).  Nor is the Board bound to 
accept the veteran's uncorroborated accounts of in-service 
stressors or the opinions or diagnoses by physicians who rely 
on the veteran's account of his stressful military service.  
Id.  The only evidence the veteran has submitted to support 
his claimed stressors are his own statements.  This is not 
sufficient where combat service is not documented and he has 
not provided sufficient detail to permit the VA to verify his 
claimed stressors.  See 38 U.S.C.A. § 1154 (West 1991); 38 
C.F.R. § 3.304(f).  Nor is the Board bound to accept the 
veteran's assertion the he engaged in combat.  Gaines, supra.  
The duty to assist is "not a one way street," and the RO can 
only proceed so far without help from the veteran himself. 
Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Under the 
circumstances described above, it is the Board's judgment 
that no reasonable possibility exists that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  The veteran's claim for 
service connection for PTSD therefore fails on the basis that 
the preponderance of the evidence is against his claim that 
he has PTSD due to a verified stressor from service.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim; it is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran is always free to submit 
more detailed information to describe any stressful incidents 
and corroborate their occurrence as requested by the RO.



ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In the November 1999 rating decision, the RO also denied 
service connection for bilateral hearing loss.  In a July 
2000 VA Form 21-4138, the veteran indicated that he disagreed 
with the November 1999 RO decision, denying service 
connection for bilateral hearing loss.  This statement is 
construed as a NOD with the November 1999 rating decision; 
however, a review of the record shows that the RO has not 
issued an SOC with regard to the denial of service connection 
for bilateral hearing loss.  When there has been an initial 
RO adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the issue of entitlement to service connection 
for bilateral hearing loss is REMANDED to the RO for the 
following action:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case summarizing the law and evidence 
pertinent to the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  The veteran and 
his representative should be clearly 
advised of the need to file a Substantive 
Appeal if the veteran wishes to complete 
an appeal from that decision.  

The purpose of this Remand is to obtain additional 
development, specifically to comply with the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



